Dismissed and Opinion Filed July 15, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00400-CR
                                      No. 05-15-00401-CR
                                      No. 05-15-00402-CR

                             BRANDI LYNN GEORGE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F14-54068-U, F14-54069-U, F14-54070-U

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Myers
       Brandi Lynn George pleaded guilty to possession of methamphetamine in an amount less

than one gram (05-15-00400-CR); possession of heroin in an amount less than one gram (05-15-

00401-CR); and endangering a child (05-15-00402-CR). On May 27, 2014, the trial court

deferred adjudicating appellant’s guilt, placed her on four years’ community supervision, and

assessed a $1,500 fine in each case. The State later moved to adjudicate appellant’s guilt in each

case. Following a hearing on March 11, 2015, the trial court denied the motions to adjudicate

guilt and modified the conditions of appellant’s community supervision. Appellant filed a notice

of appeal from the trial court’s orders denying the motions to adjudicate guilt.
       An order modifying the conditions of community supervision is not an appealable order.

See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).         Accordingly, we lack

jurisdiction over the appeals. See id.

       We dismiss the appeals for want of jurisdiction.




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
150400F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRANDI LYNN GEORGE, Appellant                         On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00400-CR         V.                         Trial Court Cause No. F14-54068-U.
                                                      Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                          Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 15th day of July, 2015.




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRANDI LYNN GEORGE, Appellant                         On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00401-CR         V.                         Trial Court Cause No. F14-54069-U.
                                                      Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                          Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 15th day of July, 2015.




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BRANDI LYNN GEORGE, Appellant                         On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00402-CR         V.                         Trial Court Cause No. F14-54070-U.
                                                      Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                          Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 15th day of July, 2015.




                                                –5–